Citation Nr: 1509452	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-10 978	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) 
in Newington, Connecticut


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred at Southington Dental Associates on July 25, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959  to April 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the VAMC in Newington, Connecticut that denied the Veteran's claim for payment or reimbursement of the unauthorized dental expenses incurred at Southington Dental Associates on July 25, 2013.

A Board hearing was requested and scheduled, but the Veteran subsequently withdrew his hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1959  to April 1965.

2.  On May 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  This request for withdrawal was reiterated by his representative in December 2014.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


